 

Case 1:15-cr-00616-AT Document 764 Filed 09/11/20 Page 1 of 4
USDC SDNY
OO pare fs. SAS @__ || DOCUMENT -

 

ey eee _|| ELECTRONICALLY FILED
de 63 (Se “EME Se 43"F] poc#:

 

 

& & “as £2¢4.,5 || DATEFILED: 9/11/2020

Sieus.

 

 

ALC ps FE Be Sy aor § ae.
Aen ick (Lope. lopGe

 

 

 

(Plame nem SA Toters

 

=e Ve — > ¢ (KET

 

 

PRG MCIE Asocuap)  (6-¢-616-AT- 9

 

 

 

 

 

 

 

 

Retenpanr (Ass: fuse) Resegertusry Rs guegy

 

 

 

 

 

Tue Mon. Tonge megue Aes Ooee, ra CO RECT
fum> Fe Sperm Pe Seri manirs Apbwess tn Tee

 

   
 

2 St ze
o: oy

fob ear 6 Systems “2 & Tig & Ein tbe utineS oS & Ss

 

ieee Okt Pies Merron, De ere hanir

 

 

 

ce mele! Gey eee Persson were esc e Oe Feb 22, Ey.

 

PEP eu bars Te LaReE Tim in (Ce
SN. Cre MaRew 2,2020, Oa of

 
 

 

 

AG otaktT Sok (BOS, Deter Pater Reeve h

 

 

THE Coeyer 8 OF APP Re. Eee rise ps “PRD Dismisses
Oerer bans 8 PMLA Amp “TO Flepsarin Yes

 

aes a set tEO ho, ATER CE Se Spe, ts panne ES a, a RE way .: .
CRS TS See Setar eeos @ eve Melee: ba pee

 

z cqets . OR on te te nett eee, - . sce 7
Hae Migr See eae eee CervVie ws AL ree

 

 

 

 

 
 

Case 1:15-cr-00616-AT Document 764 Filed 09/11/20 Page 2 of 4

 

 

i Je Ke eee FS i?

 

ie £2 6. PS eS

  

 

aT
Em -
te

 

“on " ge

 

 

Lh a : “Oe pe . ae: & son go ee ae *¥ sci ie /
cMOeam sO por @eewiv ce So ey & &

 

Pre pal

 

 

 

  

 

eae

Pee Ooo dF? S

 

 

 

   

aT a6 aa

 

 

 

 
 

“¢ _ = fr EE ey be Be ek

 

  

DUBS Ase po

 

 

 

4’ EPew bani? 2 Ss
8 Ta Pep ed Ther THE © ewer

 

 

Free, OSPF eneantrs Cv eeeny

 

 

 

o
te
,

 

 

 

 

beECenoany BPs wee we ey

Cu ges GS 2am ID eee

 

 

 

 

 

 

 

a > fi i kan agg Bene z cag 3 ingen age BPs
Reser®evreuiny Bu meat eo

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:15-cr-00616-AT Document 764 Filed 09/11/20 Page 3 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2S. CURE Cee

 

 

TSF iets

 

 

 

 

 

 

 

ABEL ao lm Ace

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

TRG eters &GSvVEUAH

16 OSor 24 23.4.1

ON ICE CUS IO Oy Hed

iy .E Basic RD

Neen DERSap G Le. FE ees - > NE,
my SAO ets Ao
nv SA 2, LO nVtE® ae TATE S

Presort
Class Mail
mBasPrice

7 8

 

an 2 Couey Mouse

Case 1:15-cr-00616-AT Docupiént 764 Filed 09/11/20 Page 4 of 4

 

 

 

moc ? Ae seas COLE

a oo

 

2 =
3 §
5 .
2 2. 2,
% 2s n 3
cm O i
gs gs 3
5 3 Se 5 5
2 3 2 gy o > oO 2
a4 8 G5 o a 6 <oy
o 4 Ps g na A a & nm Y
O'S 2c + + a4 —
S aD . he ”

oe qa o 3 4 D 6 <
G3 3s 2° Ss GQ Bm Ze

na & SOE oO m q = a
Q 3 AN Gad a4 fy SZ <
Hs “49x38 = n 2

o “4TH RF AS O .

2 “eag4g of 6 ¥

co as §05 28 =

oy oO * oo oO
OS mstat Ho HA A

 

iyesfijelfghblthpyy dined lof sph |

Sak US. POSTAGE?) FI PITNEY BOWES #7"

Sr i

ZIP 89015 018 § 000 46°

wm O02 4
0000372419SEP 01 2020

BAC “Cre aor
Ses rucan Droreagy SF BME NY oe

Rem) ene eText Moylttate Comyn ey u Gi

pot

spetandens ett pen pM

ue®
